[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The plaintiff has brought the present appeal, as the widow and heir at law of P. Elgar who died intestate. The plaintiff asserts that she is aggrieved by a determination of the Probate Court for the District of Westport (Capuano, J.) that a prenuptial agreement between the plaintiff and Mr. Elgar was valid and enforceable thereby depriving her of her statutory share of the estate and other benefits as a surviving spouse. The plaintiff further claims to be aggrieved by the appointment of Mr. Elgar's son as administrator of the estate and she asserts he is an improper person to administer the estate and otherwise incapable of discharging the fiduciary duties.
The defendant has moved to strike the Fifth Count of the complaint on the grounds that the plaintiff cannot be aggrieved by the appointment of Mr. Elgar's son as the administrator because the finding of the Probate Court that the prenuptial agreement was valid and enforceable determines that the plaintiff is not entitled to share in the estate and therefore she has no standing to assert the claims made. The defendant further claims that under Connecticut General statutes 45a-303c the appointment of Mr. Elgar's son was mandatory.
"It is a fundamental concept of judicial administration that CT Page 6189 no person is entitled to set the machinery of the courts into operation unless for the purpose of obtaining redress for an injury he has suffered or to prevent an injury he may suffer, either in an individual or a representative capacity." Waterbury Trust Co. v. Porter, 130 Conn. 494, 498 (1944). If the plaintiff is successful in her claims with respect to the invalidity of the prenuptial agreement, then the plaintiff would be entitled to share in the proceeds of the estate and would therefore have standing to object to the appointment of the administrator of the estate.
Accordingly, the Motion to Dismiss the Fifth Count of the complaint is denied.
RUSH, J.